Citation Nr: 1648391	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-25 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to apportionment of the Veteran's VA disability compensation benefits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2016, the appellant presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and the appellant if further action is required.


REMAND

For the following reasons, remand is necessary for additional development.  Here, as the present appeal is contested, specialized procedures apply.  Under applicable criteria, all interested parties will be specifically notified of the action taken by the AOJ in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100 (2016).

As noted above, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2016.  However, it does not appear that the Veteran was provided with notice of said hearing.  38 C.F.R. § 20.713 provides that "[i]f a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present."  38 C.F.R. § 20.713 (a) (2016).  Accordingly, the Veteran and his representative should be given a copy of the August 2016 hearing transcript and be afforded an opportunity to submit additional argument and appear at a hearing, if requested.  The appellant should be notified of any hearing scheduled and her right to appear and/or provided a copy of any written response submitted by the Veteran.  See 38 C.F.R. § 20.713 (a).

On remand, the AOJ should also complete additional evidentiary development necessary to adjudicate the matter on appeal.  Specifically, because an examination of the appellant's apportionment claim may involve, in part, a determination as to whether the award of an apportionment would cause undue hardship to the Veteran (see 38 C.F.R. § 3.451 (2016) (pertaining to special apportionments)), the AOJ should request from the appellant and the Veteran information regarding net worth, income, and expenses (see VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award), to include verification of the Veteran's child support payments, if applicable.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all contested claims procedures have been followed.  Furnish the Veteran with a copy of the August 2016 hearing transcript.  The Veteran and his representative should be afforded an opportunity to submit additional evidence or argument, or to appear at a personal hearing regarding this claim should he desire.  The appellant should be notified of any hearing scheduled and her right to appear (see 38 C.F.R. §§ 19.100; 20.713(a)) and/or provided a copy of any written response submitted by the Veteran.

2.  The AOJ should contact the Veteran and request that he submit a VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award), for the entire appeal period.

3.  Contact the appellant and ask that she complete an updated VA Form 21-0788 detailing her income and net worth since January 2013.

4.  Contact the parties and ask them to explain the terms of the child support agreement which they had filed with the court.  The parties should also explain whether the Veteran has complied with the agreement in terms of making the required payments since January 2013.  The parties are invited to provide documentation.

5.  After the above-requested development has been completed, readjudicate the appeal to include explicit consideration of the propriety of special apportionment under 38 C.F.R. § 3.451.  If the apportionment remains denied, provide both parties with a supplemental statement of the case and allow an appropriate time for response.

The Veteran and the appellant have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

